Citation Nr: 1706181	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the United States Marine Corps from June 1984 to June 1988 honorably; and from June 1988 to March 1993 with a dishonorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issue of entitlement to a higher rating for a left knee was previously before the Board in April 2016; the matter was remanded for additional development.  There has been substantial compliance with the remand directives; however, another remand is necessary.  

The Board also notes that there is evidence of record suggesting the Veteran may be unemployable due to his service-connected disabilities.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).

The issues of entitlement to service connection for chronic sinusitis and a right pinky finger fracture have been raised in a February 1998 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In April 2015 the Veteran filed a claim of service connection for chronic pain disability secondary to his service-connected left knee disability.  To date the AOJ has not adjudicated these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has had numerous VA left knee examinations during the appeal period.  These examinations were not adequate for rating purposes under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claims, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Board regrets additional delay, the issue of entitlement to a higher rating for a left knee disability must be remanded for a new examination consistent with the requirements set forth by Correia.  

In regard to the Veteran's claim for TDIU, the evidence suggests he is in receipt of VA vocational rehabilitation services.  On remand, these records should be obtained and associated with the Veteran's claims file.  The Board notes that the Veteran most recently submitted a VA Form 21-8940 in February 2016; this form does not include the Veteran's VARO work-study activities.  

Missing medical treatment records should be obtained on remand, with the Veteran's assistance where implicated.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran submit an updated VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.   

2.  Obtain any missing VA treatment notes and associate them with the claims file.

3.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file. 

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

5.  Invite the Veteran to identify any additional medical providers who may have pertinent evidence regarding his left knee or his employability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

6.  After the development noted in items two and five above, schedule the Veteran for a VA knee examination to determine the current nature and severity of his left knee disability.   The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  A complete DBQ should be completed, and should include a detailed medical history.  All indicated tests should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint.  

7.  Finally, after taking any additional development deemed necessary, readjudicate the left knee disability and TDIU and issue a Supplemental Statement of the Case, as appropriate.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

